MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 16 2020, 9:28 am
court except for the purpose of establishing
                                                                                        CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                     Attorney General of Indiana
Madison, Indiana                                        Lydia Golten
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Kari A. Spray,                                          December 16, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1165
        v.                                              Appeal from the Jackson Circuit
                                                        Court
State of Indiana,                                       The Honorable Richard Poynter,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        36C01-1807-F6-309



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020          Page 1 of 7
                                             Case Summary
[1]   Kari A. Spray appeals the trial court’s revocation of her probation. She

      contends that the trial court abused its discretion in revoking her probation

      because the State presented insufficient evidence to support a finding that she

      violated her probation. Finding the evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   In July 2018, the State charged Spray with two counts of level 6 felony

      performing sexual conduct in the presence of a minor. On June 11, 2019,

      pursuant to a plea agreement, she pled guilty to an amended count of level 6

      felony neglect of a dependent in exchange for dismissal of the other charges.

      The trial court imposed a fully suspended one-year sentence which, after credit

      for time served, resulted in a sentence of 361 days of supervised probation.


[3]   A few days later, on June 14, 2019, Jackson County law enforcement officers

      responded to a call from a home on North Cedars Road. The home was

      occupied by Spray’s ex-husband Shane and his new girlfriend Amber Schrader.

      Schrader owned the home and lived there with Shane. Shane called police

      stating that Spray had come to the door of the home looking for their two

      children. Spray was also in Schrader’s driveway without permission and

      looked through the windows of the the car parked in the driveway. When

      officers arrived, they located Spray and spoke with her in the roadway outside

      the home. Spray admitted that she had been on Schrader’s property, but she

      continued to argue with officers and refused to leave the area. She wanted the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 2 of 7
      officers to investigate Shane, and to look in the car in the driveway where she

      claimed she had seen open containers of alcohol. Spray is well known by

      Jackson County law enforcement and had been previously warned, after prior

      entries onto Schrader’s property without permission, that Schrader did not want

      her on the property, and that she would be charged criminally if she entered the

      property again.


[4]   That same day, Spray made seven calls to the Jackson County 911 line. In the

      first call, Spray asked if someone could be sent to the North Cedars Road

      address to check on her children, whom she believed were there. The operator

      agreed to send authorities to that address for a welfare check. Spray proceeded

      to make six additional 911 calls within less than one hour. Due to the repeated

      calls, an officer was sent to Spray’s house to speak with her, but she refused to

      open the door. In her third, fourth, and fifth calls, Spray sat silently on the open

      line and said nothing to the 911 operator. In her sixth call, Spray again asked

      about her children, and the operator told her repeatedly that the children had

      been checked on and that they were fine. Spray called a seventh time with the

      exact same inquiry.


[5]   Spray was subsequently charged with class A misdemeanor criminal trespass

      and class A misdemeanor unlawful use of 911 service. Thereafter, on June 28,

      2019, the State filed a petition to revoke Spray’s probation based upon her

      commission of two new criminal offenses. Following a revocation hearing, the

      trial court found that Spray violated the terms of her probation as alleged by the



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 3 of 7
      State. The trial court ordered Spray to serve 180 days of her previously

      suspended sentence in the appropriate penal facility. This appeal ensued.


                                     Discussion and Decision
[6]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). We review probation violation determinations for an abuse of

      discretion. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). An abuse of

      discretion occurs where the trial court’s decision is clearly against the logic and

      effect of the facts and circumstances, or when the trial court misinterprets the

      law. Id.


[7]   Probation revocation is a two-step process. First, the trial court must make a

      factual determination that a violation of a condition of probation occurred.

      Woods v. State, 892 N.E.2d 637, 640 (Ind. 2008). Second, the court must

      determine if the violation warrants revocation of probation. Id. “A revocation

      hearing is in the nature of a civil proceeding, and the alleged violation only

      needs to be established by a preponderance of the evidence.” Smith v. State, 727

      N.E.2d 763, 765 (Ind. Ct. App. 2000).


              In reviewing the sufficiency of the evidence, we use the same
              standard as in any other sufficiency question. When the
              appellant challenges the sufficiency of the factual basis for
              revocation, we neither reweigh the evidence nor judge the
              credibility of the witnesses. If substantial evidence of probative
              value supports the trial court’s decision that the appellant has
              committed a violation of a condition of his probation, then
              revocation of probation was proper.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 4 of 7
      Id. (citations omitted). In short, “[i]f there is substantial evidence of probative

      value to support the trial court’s decision that a defendant has violated any

      terms of probation, the reviewing court will affirm its decision to revoke

      probation.” Woods, 892 N.E.2d at 639-40.


[8]   Spray challenges the State’s proof, and the trial court’s finding, that she violated

      her probation by committing the new criminal offenses of criminal trespass and

      unlawful use of 911 service. When the State alleges that the defendant violated

      probation by committing a new criminal offense, the State is required to

      prove—by a preponderance of the evidence—that the defendant committed the

      offense. Heaton, 984 N.E.2d at 617.


[9]   Indiana Code Section 35-43-2-2 provides that a person who, not having a

      contractual interest in the property, “knowingly or intentionally enters the real

      property of another person after having been denied entry by the other person

      or that person’s agent” commits class A misdemeanor criminal trespass. Here,

      Jackson County Sheriff’s Department Deputy Jesse Hutchinson testified that he

      responded to the June 2019 report that Spray had entered Schrader’s property

      and knocked on the door of Schrader’s home. Although Spray was no longer

      on the property when officers arrived, she admitted to Deputy Hutchison that

      she had entered the property and that she had taken a picture while in the

      driveway. Deputy Hutchison stated that Spray had entered the property

      without permission on prior occasions and that Jackson County law

      enforcement officers had specifically warned Spray that Schrader did not want

      her on the property, and that she would be charged criminally if she entered the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 5 of 7
       property again. This evidence is sufficient to support the trial court’s

       conclusion by a preponderance of the evidence that Spray committed class A

       misdemeanor criminal trespass.


[10]   Although proof of a single violation is sufficient to permit a revocation of

       probation, Beeler v. State, 959 N.E.2d 828, 830 (Ind. Ct. App. 2011), trans.

       denied, we further find that the State presented sufficient evidence to support the

       trial court’s conclusion by a preponderance of the evidence that Spray

       committed a second probation violation in committing class A misdemeanor

       unlawful use of 911 services. Indiana Code Section 36-8-16.7-46 provides that a

       person who knowingly or intentionally places a 911 call “for a purpose other

       than obtaining public safety assistance or emergency services” or “to avoid

       communications service charges or fees” commits a class A misdemeanor. The

       record here demonstrates that Spray placed seven 911 calls on the same day in

       the span of one hour. Although she requested assistance during her first call,

       during her second call she only inquired about the officer that was sent to her

       home. During her third, fourth, and fifth calls, Spray simply sat on the open

       line and said nothing. During her sixth and seventh calls, Spray continued to

       question the operator about matters that had already been discussed and

       resolved. Based upon the foregoing, the trial court could have reasonably

       concluded by a preponderance of the evidence that at least one of Spray’s

       repeated 911 calls was made for a purpose other than obtaining public safety

       assistance or emergency services. Indeed, the multiple calls in which she simply

       sat on the open line and said nothing support such a conclusion regarding an


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 6 of 7
       alternate purpose. Spray’s contrary assertion on appeal regarding her purpose is

       merely an invitation for this Court to reweigh the evidence and reassess

       credibility, and we will not.


[11]   In sum, sufficient evidence supports the trial court’s conclusion by a

       preponderance of the evidence that Spray violated her probation by committing

       two new criminal offenses. Therefore, the trial court did not abuse its discretion

       in revoking Spray’s probation.


[12]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1165 | December 16, 2020   Page 7 of 7